HOFFMAN, District Judge.
The claim in this case was rejected by the board on the grounds: (1) That there was no proof of occupation and cultivation. (2) NO juridical measurement or possession. (3) No proof of the boundaries or of the quantity of land included in the claim. These objections have been met by additional testimony taken in this court. José de la Cruz Rodriguez deposes that he was born within a few miles of the rancho; that its boundaries are well known; that they are, on the north the Sierra, on the east the Cañada of Agua Puerco, on the south the ocean, and on the west the Canada de las Trancas. He also swears that in March, 1844, which was about five months after the grant, it was occupied by Rodriguez and Alviso, the grantees; that they built houses and corrals, and lived upon it for two years after that time, and that it has remained in their possession ever since. Cornelio Perez testifies to the same effect. And Hiram L. Scott not only testifies to the general recognized boundaries of the tract called “Agua Puerca y las Trancas,” but states that the land contained within them is about a league.
No question appears to have been made before the board as to the authenticity of the grant, and the case has been submitted to this court without argument on the part of the United States.
*877The boundaries of the tract as sworn to by the witnesses are the same as those mentioned in the grant; and the quantity of land contained within appears to correspond with sufficient exactness to that mentioned in the condition, viz: “one league, a little more or less, as explained by the sketch.” I think, therefore, that the claim should be confirmed according to the boundaries mentioned in the grant and as shown on the map.